UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registranto Filed by a Party other than the Registrantx Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement oDefinitive Additional Materials xSoliciting Material Under Rule 14a-12 DWS GLOBAL COMMODITIES STOCK FUND, INC. (Name of Registrant as Specified in Its Charter) WESTERN INVESTMENT HEDGED PARTNERS L.P. WESTERN INVESTMENT ACTIVISM PARTNERS LLC WESTERN INVESTMENT TOTAL RETURN PARTNERS L.P. WESTERN INVESTMENT TOTAL RETURN FUND LTD. ARTHUR D. LIPSON BENCHMARK PLUS PARTNERS, L.L.C. BENCHMARK PLUS INSTITUTIONAL PARTNERS, L.L.C. BENCHMARK PLUS MANAGEMENT, L.L.C. SCOTT FRANZBLAU ROBERT FERGUSON NEIL CHELO MATTHEW S. CROUSE ROBERT H. DANIELS GREGORY R. DUBE GERALD HELLERMAN RICHARD A. RAPPAPORT WILLIAM J. ROBERTS ROBERT A. WOOD LYNN D. SCHULTZ (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: Western Investment LLC (“Western Investment”), together with the other Participants named herein, is filing materials contained in this Schedule 14A with the Securities and Exchange Commission (the “SEC”) in connection with the solicitation of proxies for the election of its slate of director nominees at the next meeting of stockholders (the “Annual Meeting”) of DWS Global Commodities Stock Fund, Inc. (the “Fund”)Western Investment has not yet filed a proxy statement with the SEC with regard to the Annual Meeting. Item 1: On March 4, 2010, Western Investment filed an amended complaint (the “Amended Complaint”) in the United States District Court for the Southern District of New York against the Fund. Civil Action No. 10 cv 1399.In addition to the relief sought in the Complaint filed by Western Investment on February 22, 2010, the Amended Complaint seeks declaratory and injunctive relief to prevent the Fund from consummating acts which would constitute a fundamental deviation and change in its investment objective and policy by vote of an unelected Board of Directors and without stockholder approval. On January 20, 2010, the Fund announced that it had approved and intended to change its investment policy.Whereas, consistent with the Fund’s name,historically the Fund had invested at least 80% of its assets in large capitalization stocks whose businesses had exposures to commodities ((e.g., Exxon – oil;Monsanto – corn;Rio Tinto – minerals; etc.) with the remainder in cash equivalents (85%-15% at 12/31/09), the Fund announced it would no longer do so and instead concentrate its investments into pure commodity plays with direct exposure to commodity fluctuations through the purchase and sale of commodities-linked derivatives and swaps.To accomplish this, the Fund announced it would effect a complete replacement of its portfolio managers and of necessity would change the Fund’s name to reflect it was no longer a “stock” fund whose objective was to realize capital appreciation from investing in stocks, to “DWS Enhanced Commodity Strategy Fund, Inc.”In the January 20, 2010 press release, the Fund stated that these changes reflected a change in the Fund’s principal investment objective, stated in its prospectus, of capital appreciation, with a secondary objective of total return.The Fund issued a second press release on January 29, 2010, purporting to “clarify” the first release and claim that the wholesale changes it intended to implement would not constitute a fundamental change of investment objective and therefore would not require stockholder approval.The Fund plans to implement these changes on or about March 31, 2010, without a vote of stockholders, despite the fact that the Fund’s registration statement states that “the Fund’s investment objectives and certain investment policies are considered fundamental and may not be changed without shareholders approval.”In addition, this fundamental change was approved in 2010 by a board, 9 of whose 13 directors’ terms expired in 2008 and 2009.Western Investment believes the proposed change of investment objective is illegal because of the composition of the board which approved it and the lack of stockholders’ approval.Accordingly, the Amended Complaint seeks, among other things, a temporary restraining order and preliminary and/or permanent injunctions restraining and enjoining the Fund from implementing such changes prior to stockholders’ election of directors and the Fund’s receipt of stockholder approval. UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK WESTERN INVESTMENT LLC, Plaintiff, v. DWS GLOBAL COMMODITIES STOCK FUND, INC. Defendant. X : :X Civil Action No. 10-cv-1399 ECF Case FIRST AMENDED VERIFIED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF Plaintiff Western Investment LLC (“Western” or “Plaintiff”), by its attorneys, alleges the following: PARTIES The Defendant 1.Defendant DWS Global Commodities Stock Fund, Inc. (f/k/a Scudder Commodities Stock Fund, Inc.) (“GCS,” the “Defendant,” or the “Fund”) is organized as a Maryland corporation, with its executive offices and principal place of business at 345 Park Avenue, New York, New York 10154. 2.GCS is a closed-end, non-diversified investment management company registered under the Investment Company Act of 1940, as amended (the “1940 Act”). 3.GCS invests in the common stock of dividend-paying large capitalization public companies in commodities-related businesses, such as Exxon (oil), Monsanto (corn), and Rio Tinto (minerals).As of December 31, 2009, 85% of GCS’s assets were comprised of such stocks, and approximately 15% of GCS’s assets were interest earning cash and cash equivalents. 4.Defendant’s shares of common stock are publicly traded on the New York Stock Exchange (“NYSE”) under the symbol “GCS.” The Plaintiff 5.Plaintiff Western Investment LLC is a limited liability company formed under the laws of Delaware with its principal place of business at 7050 S. Union Park Center, Suite 590, Midvale, Utah 84047. 6.Western’s sole member is Art Lipson, who is a citizen of Utah. 7.Western serves as (a) managing member of Western Investment Activism Partners LLC; (b) investment manager of Western Investment Total Return Fund Ltd.; and (c) general partner of both Western Investment Hedged Partners L.P. and Western Investment Total Return Partners L.P. (collectively, the “Western Entities”). 8.Western has sole discretionary authority to buy, sell and vote securities on behalf of the Western Entities. 9.Western is, and has been at all times relevant to this Complaint, a stockholder of GCS, both on its own behalf and as “beneficial owner” of the Western Entities’ shares of GCS common stock. 10.As of March 3, 2010, Western owned 1,337.24 shares of GCS common stock. 11.As of March 3, 2010, the Western Entities owned 2,121,839 shares of GCS common stock. 12.Western’s beneficial ownership, as of 10:00 am on March 3, 2010, of 2,123,176.24 shares of GCS common stock, constituted approximately 13.3% of the GCS common shares outstanding, with a current market value of more than $17,000,000. JURISDICTION AND VENUE 13.The Court has jurisdiction over the claims in this action pursuant to 28 U.S.C. §1331 (federal question) and 28 U.S.C. §1367 (supplemental jurisdiction). 14.This case arises under the 1940 Act, as amended, 15 U.S.C. §80a-1, et seq. and, in particular, Section 18 thereof (15 U.S.C. §§80a-18).The Court has supplemental jurisdiction over Western’s supplemental state law claims pursuant to 28 U.S.C. §1367. 15.The Court also has diversity jurisdiction over this action pursuant to 28 U.S.C. §1332(a) as this action is between citizens of different states and the amount in controversy exceeds $75,000, exclusive of interest and costs. 16.Venue is proper in this District pursuant to §44 of the 1940 Act (15 U.S.C. §80a-43), and 28 U.S.C. §§1391(b)(2) and 1391(b)(3), because the Fund’s principal place of business is in this District and the conduct complained of occurred in this District. 1 GCS’s Investment Manager 17.Deutsche Investment Management Americas Inc. (“Deutsche”), an investment adviser registered under the Investment Advisers Act of 1940, as amended, is GCS’s investment manager. 18.GCS paid Deutsche investment management fees of more than $4 million in the fiscal year ended June 30, 2008. 19.GCS paid Deutsche investment management fees of more than $1.8 million in the fiscal year ended June 30, 2009. GCS’s Classified Board of Directors 20.GCS is managed by a classified board of 13 directors consisting of three (3) classes: Class I (4 directors), Class II (4 directors) and Class III (5 directors). 21.All 13 of GCS’s directors also serve in similar capacities (as overseers, such as directors or trustees) for approximately 125 other publicly-traded registered investment companies advised by Deutsche (the “Deutsche Family Fund”), for which they were paid directors’ fees of between $200,000 and $265,000 in 2008 and between $225,000 and $292,500 in 2009 (including directors’ fees from GCS). 22.Article
